DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maleno et al., (US 2006/0233723).
Maleno et al. teaches, “A mouth and/or throat wash which comprises an aqueous solution produced by immersing a permeable sac containing a measured quality of a mix of potassium nitrate, activated charcoal and particulate sulphur in a measured quality of boiling water” (Abstract). Once the sac is removed and the water allowed to cool “the water was used as a gargle for treating a patient having a throat infection” (p. 1, para. [0013]).
The prior art is anticipatory insofar as it teaches a gargling agent comprising a set of coupled substances, i.e. a mix of potassium nitrate, activated charcoal and particulate sulphur, wherein the activated charcoal suffices as the particulate adsorbent compound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conceicao, (US 2008/0247972) in view of Johnson (US 6,340,447) and further in view of Pader (US 4,150,151).
	Conceicao teaches “a mouthwash developed to reduce and/or avoid the formation of tonsilloliths, heretofore unknown to the art, to facilitate the removal and to diminish the new formation of tongue coating and to reduce the concentration and formation of volatile sulfur compounds” (Abstract).  Note: Tonsilloliths are also known as “caseum” (see p. 1, para. [0008]), as per claims 12-14.
	Specifically the mouthwash comprises, “Hydrogen peroxide, Citric acid, flavorizer, Sodium benzoate, Cetylpyridinium chloride, colorant, Sodium fluoride, Methyl paraben, Polysorbate 20(Tween 20), Dimethicone, Sodium saccharine, Sorbitol and demineralized water”, wherein the mouthwash is “used in mouth washing and gargling so that the active ingredients can be released” (Abstract), as per claims 12-14.  Gargling suffices as “continuous agitation”, as per claim 13.

	The mouthwash comprises “at least eleven different types of ingredients, including, but not limited to, ingredient types with strong oxidant effect due to oxygen liberation, ingredient types with a flavorizing effect, ingredient types with a bactericide effect and ingredient types with an additive effect” (p. 2, para. [0027]) wherein Hydrogen peroxide functions as an ingredient with strong oxidant effect and “may be present in the formulation in an amount from about 0.05% to about 3% of the volume” (p. 2, para. [0032]); Cetylpyridinium chloride and Sodium bicarbonate function as ingredients having a bactericide effect (p. 2, para. [0035]) and “can be found in the formulation in about 0.01% to about 0.5% of the volume” (Id. para. [0036]); “Xylitol” function as an ingredient “having an edulcorant effect” [sweetener] (p. 2, para. [0040]), which “may be present in the formulation in a quantity of about 0.5% to about 20% of the volume” (p. 2, para. [0042]).
	Dimethicone, also known as polydimethylsiloxane, functions an “antifoamer” (foaming controller) and “may be present in a quantity of about 0.005% to about 0.5% of the volume” (p. 3, paras. [0053-0054]).  
The compositions also comprise a “pH adjuster” e.g. “citric acid”, (p. 3, para. [0048]), a dye insofar as the compositions comprise a colorant for “coloring the product” (p. 1, para. [0019]), and methyl paraben, which functions as a preservative (p. 3, para. [0050]), as per claims 2, 4, 6, 8, 10.

Conceicao does not teach activated carbon.

Johnson teaches “using a number of activated carbon-containing personal items . . . to reduce the hunter’s scent for improved hunting”, where personal items include “mouthwash” (Abstract).
Johnson further teaches, “The hunter can use a mouthwash containing an amount of activated carbon up to 1.0% by weight” (col. 2, lines 26-27).  The method of use comprises “rinsing a mouth of the hunter with a mouthwash containing an amount of activated carbon up to 1.0% by weight” (col. 4, Claim 10, lines 64-67).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add activated carbon to the mouthwash of Conceicao for the advantage of reducing breath odors, as taught by Johnson.

The combination of Conceicao and Johnson does not teach sodium chloride.

Pader teaches, “A physiologically acceptable, germicide free antibacterial liquid mouthwash and methods for is use is disclosed”, wherein the mouthwash includes “alkali metal halides” (Abstract).
The alkali metal halide is “preferably sodium chloride” and “may be present from 0 to about 2% by weight of the mouthwash” (col. 12, lines 39-42).  Pader goes on to teach, “The halide salt serves as an electrolyte and contributes to overall flavor” (Id at line 41-42).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add sodium chloride to the compositions of Conceicao for the advantage of adding flavor, as taught by Pader.  The artisan would have had a reasonable expectation of success with the combination insofar as the mouthwash formulas of Conceicao include ingredient types with a flavorizing effect.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612